Citation Nr: 1524874	
Decision Date: 06/10/15    Archive Date: 06/19/15

DOCKET NO.  09-17 545	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to an initial compensable rating for larynx cancer.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C.S. De Leo, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 1963 to December 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  

The Veteran was scheduled for a Board videoconference hearing in August 2012, but did not appear.  As such, the Veteran's hearing request is deemed withdrawn.  38 C.F.R.  § 20.704(d).  

In December 2012, the Board remanded this case for additional development.  Following completion of the requested action, as well as a continued denial of the Veteran's claim, his appeal was returned to the Board for further appellate review.


REMAND

Service connection for cancer of the larynx was granted in an April 2008 rating decision, with an assigned noncompensable rating.

The Veteran contends that the current noncompensable rating does not accurately reflect the residual conditions stemming from the radiation treatment for the cancer of the larynx.  Specifically, he alleges that he experiences associated problems eating and drinking fluids.  

Private treatment records identify laryngitis and pharyngitis as the residuals of radiation treatment.  In December 2008, the Veteran was noted to experience minimal trouble swallowing.

The report of a February 2012 VA examination indicates that the residuals at issue include chronic laryngitis in the form of hoarseness and occasional episodes of choking; the examiner diagnosed voice changes as a residual condition.  

The Veteran asserts that he experiences symptoms to include problems eating and drinking liquids, and that food and liquids will "go into his lungs."  Specifically, he asserts that "[i]t's not when [he] swallow[s], it's when [he] chew[s], the food will make its way to the back of [his] throat and [go] down [his] wind pipe and into [his] lungs."  Additionally, the Veteran asserts that "[t]he flapper(?) in [his] throat does not close all the time to direct food or fluids into [his] stomach."  He also reported that his private treating physician, Dr. D.A.L., advised him that he had "very little gag sensitivity" post radiation treatment.  The Veteran also explained that he does not have a problem swallowing; rather he has a problem with food and liquids draining into his lungs.  As a result he must lean forward to eat or drink and he must sit straight up or lay down, because if he leans back in a chair, or falls asleep leaning back in a chair, his sinuses will drain down into his lungs.  The Veteran also asserts that he has severe coughing spells attempting to cough up food and liquid.  

Given the indication that the residuals of the laryngeal cancer might be more expansive than currently recognized, the Board finds that another VA examination is warranted.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination by an examiner with appropriate expertise to determine the nature and severity of the Veteran's residuals of cancer of the larynx.  The claims file must be made available to the examiner for review in connection with the examination. All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished. 

The examiner should identify the nature, frequency, and severity of all current manifestations of any residual conditions of radiation treatment.  The examiner must take a detailed history from the Veteran and should also address the Veteran's reported symptoms.  For symptoms identified by the Veteran as related to his treatment for larynx cancer, the examiner should indicate whether that symptom is in fact a residual of the larynx cancer, to include the treatment of the cancer.

The examiner must provide a rationale for each opinion expressed.  If an opinion cannot be made without resort to speculation, the examiner must provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.  

2.  After undertaking any additional development deemed appropriate, the originating agency should re-adjudicate the issue on appeal.  If the benefit sought is not granted, a supplemental statement of the case should be issued.  The Veteran and his representative should be given opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



____________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


